Title: To Benjamin Franklin from ——— Gamba, 31 December 1778
From: Gamba, ——
To: Franklin, Benjamin


Mylord
Dunkerque the. 31st. december. 1778.
The gratefull reception with which you honour’d me when I had the honour of Seing you at Passy, will plead I hope for the freedom I take to offer to your excellency the Earnest wishes I make for your preservation, your Satisfaction, and the Everlasting Union of the high states the Independent Colonies of america with france, & which is looked by every french Patriot as the Luckiest event that ever Could happen. If you receive, Mylord, those wishes, which are Inspired me, by that respectfull Concern, your excellency fires every breast, I shall find my Self very happy so as to be in all occasions honoured with your confidence & command, which I shall allwais be proud to fulfill to your Intire Satisfaction.
I have the honour to Remain with the utmost respect. Mylord Your very humble and Most Obedient Servant
Gamba
 
Notation: Gamba Dunkerque 31. Decembre 1778.
